             Case 1:19-cv-03185-RDM Document 61 Filed 04/27/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




ENZO COSTA, et al.,
                                                            No. 1:19-cv-3185 (RDM)
        Plaintiffs,

v.

DISTRICT OF COLUMBIA, et al.,

        Defendants.


                                    JOINT STATUS REPORT

        Pursuant to the discussion at the April 24 hearing and the Court’s April 24 Minute Order, the

Parties submit this joint status report.

                                       UPDATE ON DISCUSSIONS

        1.       Pursuant to the Court’s April 24 Order, the Parties met and conferred on April 27

at 10 am.

        2.       In advance of these discussion, on the evening of April 24, Plaintiffs sent

Defendants an email inquiring as to the members and qualifications of Dr. Lacey’s Commission,

their investigative scope, and expected timing to complete their investigation. Defendants

acknowledged the request on the afternoon of April 25.

        3.       During the 10 am meet and confer, Defendants indicated that they were gathering

information regarding Dr. Lacey’s Commission.

        4.       During the 10 am meet and confer, Defendants indicated that they were prepared

to provide Plaintiffs with daily reports on certain of the information sought in Plaintiffs’ revised

proposed order (ECF No. 53-3) including the daily census of patients by unit, the number of
            Case 1:19-cv-03185-RDM Document 61 Filed 04/27/20 Page 2 of 7



admissions, and the number of patients with each COVID-19 status and the number in quarantine

or isolation status. The Parties agreed to discuss further questions of how this data could be

presented consistent with patient confidentiality concerns, as well as Plaintiffs’ requests for staff

census information, patient evaluation and discharge information, and the complaints reported to

the Hospital’s patient advocate.

       5.       Later in the 10 am discussion, Plaintiffs noted that to the extent factfinding would

be conducted, it was important that the factfinders be qualified to advise the Parties and the

Court both regarding 1) public health issues (particularly with regard to prevention of COVID-19

spread) and 2) mental health treatment, that these issues may need to be assessed by different

experts, and that the experts be in a position to conduct their initial assessment and advise the

Court quickly. Plaintiffs also reported that in addition to Ms. Gouse, they were checking with

local public health experts who might be available to assist with this effort.

       6.       In response, Defendants noted that while they do not concede further factfinding,

in the event the Court orders factfinding, it is important to the Defendants that any factfinding be

conducted by independent and neutral experts, and that Dr. Lacey’s Commission should not be

tasked with such factfinding in this case. Defendants also reported that they were checking with

several local infectious disease and mental health experts who might be available to assist with

this effort in the event the Court orders such factfinding.

       7.       Following the 10 am meet and confer, Defendants provided additional

information regarding the reporting that Defendants agree to provide to Plaintiffs:

                a. With regards to complaints to the patient advocate, the Parties are in

                   agreement that Defendants will provide the number of complaints to the

                   advocate as part of the twice weekly report to this Court and that Defendants



                                                      2
            Case 1:19-cv-03185-RDM Document 61 Filed 04/27/20 Page 3 of 7



                   will provide the general subject of any complaints directly to Plaintiffs by

                   email twice per week, on the same day the report is filed.

                b. With regards to the daily patient census, the Parties are in agreement that the

                   Defendants will provide the following information to Plaintiffs daily: (1)

                   number of patients in each unit; (2) number of admissions; (3) number of

                   COVID-19 positive patients; and (4) number of patients suspected of having

                   COVID-19. Plaintiffs expressed their concerns that this data may not be

                   sufficient to capture information regarding patient movement on to or off a

                   PUI unit and patient movement on to or off COVID positive units and reserve

                   the right to request supplemental information to this point.

                c. With regards to the staff census, Defendants have stated that compiling the

                   staffing-related information plaintiffs have requested would pose a significant

                   burden and will not be provided at this time.

                d. Defendants did not address Plaintiffs’ request for information about patient

                   evaluation and discharge recommendations. Defendants believe this

                   information is sufficiently addressed in the record.

       8.       The Parties agree that there has been significant narrowing of the issues, and that

the open issues can be addressed at tomorrow’s status conference.

       9.       The Parties respective positions are set forth below.

                                   PLAINTIFFS’ POSITION

       1.       Since the Plaintiffs filed the Amended Complaint on April 16, the number of

positive COVID-19 cases at Saint Elizabeths has increased by 26 – from 84 to 117 (48 patients

and 69 staff). The Hospital has now reported nine patient deaths.



                                                     3
            Case 1:19-cv-03185-RDM Document 61 Filed 04/27/20 Page 4 of 7



       2.       Since the Court issued the April 25 temporary restraining order (ECF No. 59), the

Defendants report that they have implemented universal quarantine precautions on all units.

       3.       Plaintiffs believe that appointment of an independent factfinder or factfinders who

can inspect Saint Elizabeths Hospital and report back to the Court is important for at least two

reasons.

       4. First, given the rapid spread of COVID-19 throughout the facility, Plaintiffs believe it

would be prudent to have independent confirmation that the Court’s April 25 temporary

restraining order has been implemented.

       5. Second, there is a factual dispute between the parties as to the degree to which

Defendants have been able to implement their COVID-19 prevention strategies and the provision

of mental health care during the crisis.

       6. Plaintiffs submitted declarations with accounts from 13 different patients describing

insufficient adherence to CDC and other public health policies regarding evaluating patients for

COVID-19 symptoms, social distancing, use of masks, use of other protective equipment, and

availability of hygienic materials. See ECF No. 39-6, 39-7, 39-8, 39-9, 39-10, 39-11, 46-3, 46-4

& 47. These are critical measures necessary to reduce risk of COVID-19 transmission. To the

extent that the Defendants are not properly implementing CDC guidance on these measures, that

deficiency should be remedied immediately.

       7. Similarly, Plaintiffs have raised significant questions as to the provision of adequate

mental health care during the crisis and whether patients from Saint Elizabeths can be discharged

to community-based placements. See ECF No. 39-2, 39-6, 39-7, 39-8.




                                                     4
            Case 1:19-cv-03185-RDM Document 61 Filed 04/27/20 Page 5 of 7



       8. In light of similar factual disputes, Judge Kollar-Kotelly ordered an inspection of the

D.C. jail to assist the Court in determining whether to grant relief and how that relief could be

tailored. See Banks v. Booth, 2020 U.S. Dist. LEXIS 68287 (D.D.C. April 19, 2020) (Civil

Action No. 20-849(CKK)).

       9.       Plaintiffs will be prepared to address potential candidates to conduct the

inspection at the April 28 status conference.

       10.      Plaintiffs have also raised significant questions regarding the staffing of Saint

Elizabeths Hospital during the crisis and the necessity of sufficient staff to provide safe care to

isolated and quarantined patients and to provide appropriate mental health services. See ECF

39-2, 39-3. Plaintiffs believe that this data is critical to evaluating Defendants’ ability to comply

with the temporary restraining order and to ensure Plaintiffs’ health and well-being.

       11.      Plaintiffs have also raised significant questions regarding the Defendants’

evaluation and recommendation to discharge patients to community-based placements during the

crisis. See ECF 39-2, 46-1. Plaintiffs believe that this data is critical to evaluating Defendants’

ability to ensure Plaintiffs’ health and well-being.

       12.      In addition to the issues regarding inspection and reporting, Plaintiffs will be

prepared to address (i) whether any further Court action is necessary regarding Defendants’

reporting, (ii) what discovery may be appropriate in advance of the expiration of the temporary

restraining order on May 8, and (iii) a plan to litigate the remaining issues in the case.

                                   DEFENDANTS’ POSITION

       Prior to entering a TRO, the Court narrowed the issues to those that it determined were

the most urgent. Staffing and community placements were not part of that order. The Court’s

order is now in effect until May 8, 2020, and the District’s first biweekly report is due tomorrow,


                                                       5
         Case 1:19-cv-03185-RDM Document 61 Filed 04/27/20 Page 6 of 7



April 28, 2020. Any concerns plaintiffs have regarding the sufficiency of the information in the

report should be addressed after the report is submitted to the Court. To the extent plaintiffs seek

“independent confirmation that the Court’s April 25 temporary restraining order has been

implemented,” any additional factfinding should not begin until Saint Elizabeths has a sufficient

opportunity to modify its operations according to the Court’s order. The Parties can discuss

whether additional factfinding is needed.

       As described above, the District has been working to identify possible neutral factfinders.

If additional factfinding is ordered through a Court-appointed inspector, the District believes the

Parties should have the opportunity to discuss their respective choices with one another and

attempt to seek mutual agreement before presenting the Court with any proposals.

Dated: April 27, 2020                         Respectfully submitted,


 KARL A. RACINE                                    /s/ Kaitlin Banner
 Attorney General for the District of Columbia     Kaitlin Banner (D.C. Bar No. 1000436)
                                                   Margaret Hart (D.C. Bar No. 1030528)
 TONI MICHELLE JACKSON                             Hannah Lieberman (D.C. Bar No. 336776)
 Deputy Attorney General Public Interest           Jonathan Smith (D.C. Bar No. 396578)
 Division                                          WASHINGTON LAWYERS’ COMMITTEE
                                                   FOR CIVIL RIGHTS AND URBAN
 /s/ Fernando Amarillas                            AFFAIRS
 FERNANDO AMARILLAS [974858]                       700 14th Street, NW, Suite 400
 Chief, Equity Section                             Washington, DC 20005
                                                   Phone: (202) 319-1000
 /s/ Micah Bluming                                 Fax: (202) 319-1010
 MICAH BLUMING [1618961]                           Kaitlin_banner@washlaw.org
 HONEY MORTON [1019878]                            margaret_hart@washlaw.org
 Assistant Attorneys General                       hannah_lieberman@washlaw.org
 441 Fourth Street, N.W., Suite 630 South          jonathan_smith@washlaw.org
 Washington, D.C. 20001
 (202) 724-7272                                    John A. Freedman (D.C. Bar No. 453075)
 (202) 730-1833 (fax)                              Tirzah S. Lollar (D.C. Bar No. 497295)
 micah.bluming@dc.gov                              ARNOLD & PORTER LLP
 honey.morton@dc.gov                               601 Massachusetts Ave., NW
                                                   Washington, D.C. 20001
 Counsel for Defendants                            Tel.: (202) 942-5000

                                                     6
Case 1:19-cv-03185-RDM Document 61 Filed 04/27/20 Page 7 of 7



                               Fax: (202) 942-5999
                               John.Freedman@aporter.com
                               Tirzah.Lollar@arnoldporter.com


                               Arthur B. Spitzer (D.C. Bar No. 235960)
                               Scott Michelman (D.C. Bar No. 1006945)
                               Michael Perloff (D.C. Bar No. 1601047)
                               AMERICAN CIVIL LIBERTIES UNION
                               FOUNDATION OF THE DISTRICT OF
                               COLUMBIA
                               915 15th Street NW, Second Floor
                               Washington, D.C. 20005
                               (202) 457-0800
                               aspitzer@acludc.org
                               smichelman@acludc.org
                               mperloff@acludc.org

                               Counsel for Plaintiffs




                                 7
